Citation Nr: 0013419	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for disability 
manifested by vertigo.

3. Entitlement to a higher initial rating for residuals of 
perforation of the left tympanic membrane, currently rated 
noncompensable.


REMAND

The veteran served on active duty from February 1944 to May 
1946.  A rating decision in March 1997 granted service 
connection for residuals of perforation of the left tympanic 
membrane, and assigned a 0 percent rating, but denied service 
connection for hearing loss and vertigo.  His VA Form 9 
received March 18, 1998, is deemed a timely notice of 
disagreement with respect to the service connection issues, 
38 C.F.R. § 20.305(a) (1999), requiring a remand.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  He has requested 
a hearing before a member of the Board of Veterans' Appeals 
(Board) at the Pittsburgh, Pennsylvania, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case is 
remanded to the RO for the following actions:

1. A statement of the case should be 
issued with respect to the issues of 
service connection for hearing loss 
and a disability manifested by 
vertigo.

2. The appellant should be scheduled for 
a "Travel Board" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999) and 
38 C.F.R. § 20.704 (1999).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



